IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE LAMAR COMPANIES                  : No. 879 MAL 2015
                                     :
                                     : Petition for Allowance of Appeal from
           v.                        : the Order of the Superior Court
                                     :
                                     :
BRAD ARIC, L.L.C., PRIME DIVERSIFIED :
SERVICES, L.L.C. AND GLORY DAYS      :
INVESTMENTS, L.L.C.                  :
                                     :
                                     :
PETITION OF: PRIME DIVERSIFIED       :
SERVICES, L.L.C. AND GLORY DAYS      :
INVESTMENTS, L.L.C.                  :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.